United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3136
                                   ___________

Paris D. Kennell,                       *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
ABBCO Service Corporation,              *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: March 9, 2011
                                Filed: March 14, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Paris Kennell appeals from the order of the District Court1 dismissing her
employment-discrimination action against her former employer, ABBCO Service
Corporation. Upon careful de novo review, see Blankenship v. USA Truck, Inc., 601
F.3d 852, 853 (8th Cir. 2010), we agree with the District Court that Kennell failed to
state a claim, see Norman v. Union Pac. R.R., 606 F.3d 455, 461 (8th Cir. 2010)
(setting forth the elements of a prima facie case of race discrimination based upon
disparate treatment). Accordingly, the judgment is affirmed.

      1
        The Honorable Henry E. Autry, United States District Judge for the Eastern
District of Missouri.